JUSTICE HOLDRIDGE, specially concurring: I agree with the majority’s conclusion that this appeal should be dismissed for lack of jurisdiction. Since jurisdiction is lacking, I see no reason to address the merits of the claim as the majority does. Such discussion is merely obiter dictum. Additionally, I note that our conclusion regarding jurisdiction does not preclude an employer, beyond the 30-month period prescribed in section 19(h), from terminating wage differential benefits at the employer’s own peril based on a belief that the claimant no longer satisfies the continuing disability element of section 8(d)(1). See 820 ILCS 305/8(d)(l) (West 2002) (wage differential payments apply only “for the duration of [the claimant’s] disability”).